1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     ANDRE KING-HARDIMAN,                               Case No. 3:19-cv-00484-MMD-WGC

7                                    Petitioner,                         ORDER
             v.
8

9     GITTERE, et al.,

10                              Respondents.

11

12          The Court directed Petitioner either to pay the filing fee of $5 or to file an application

13   to proceed in forma pauperis accompanied by a statement of his inmate account and a

14   financial certificate filed by the appropriate prison official. (ECF No. 3). Petitioner has filed

15   an application to proceed in forma pauperis, but he has not attached the statement and

16   the financial certificate. The Court will give Petitioner another opportunity to file the

17   required documents.

18          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

19   4) is denied.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
1           It is further ordered that Petitioner must file a new application for leave to proceed

2    in forma pauperis, accompanied by a signed financial certificate and a statement of his

3    inmate account. The Clerk of the Court will send Petitioner a blank application form for

4    incarcerated litigants. In the alternative, Petitioner must make the necessary

5    arrangements to pay the filing fee of $5, accompanied by a copy of this order. Petitioner

6    will have 45 days from the date that this order is entered to comply. Failure to comply will

7    result in the dismissal of this action.

8           DATED THIS 6th day of November 2019.

9

10

11

12
                                               MIRANDA M. DU
13                                             CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
